IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00388-CR

HAROLD WILLIAM KISELOFF,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                          From the 40th District Court
                              Ellis County, Texas
                            Trial Court No. 37105CR


                                     ORDER


      Appellant was convicted of aggravated assault with a deadly weapon, family

violence. See TEX. PENAL CODE ANN. § 22.02(a), (b)(1) (West 2011). However, he is not

incarcerated at the present time because he was placed on community supervision for

five years. Appellant’s brief in this appeal was originally due on February 22, 2013.

Counsel for appellant has requested and received four previous extensions and has now

filed a fifth motion for extension of time to file his brief, requesting another 30 day
extension. The Rules of Appellate Procedure anticipate the ability to prepare a brief

within 30 days of the date the record is filed. TEX. R. APP. P. 38.6(a).

        Accordingly, appellant’s motion for extension of time to file his brief is denied.

        Appellant’s brief is now past due. We order appellant to file a brief within 14

days from the date of this order. If appellant’s brief is not timely filed, this proceeding

will be abated to the trial court pursuant to Rule 38.8(b) of the Texas Rules of Appellate

Procedure. TEX. R. APP. P. 38.8(b).




                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed August 8, 2013
Do not publish




Kiseloff v. State                                                                      Page 2